DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-14 have not been further treated on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13, 17 of copending Application No. 16/979,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for sequencing a nucleic acid template comprising:
providing a sequencing mixture comprising (i) a polymerase enzyme, (ii) a template nucleic acid, and (iii) a polymerase reagent solution having the components for carrying out template directed synthesis of a growing nucleic acid strand, and a plurality of types of nucleotide analogs; wherein each type of nucleotide analog has a labeled leaving group that is cleavable by the polymerase, and each type of nucleotide analog has a different label, wherein the labeled leaving group is cleaved upon polymerase-dependent binding of a respective nucleotide analog to the template strand;
carrying out nucleic acid synthesis such that a plurality of nucleotide analogs are added sequentially to the template whereby: a) a nucleotide analog associates with the polymerase, b) the nucleotide analog is incorporated on the template strand by the polymerase when the labeled leaving group on that nucleotide analog is cleaved by the polymerase, wherein the labeled leaving group is quenched by a requenching reaction; and
detecting light from the labels while nucleic acid synthesis is occurring, and using light detected, to determine a sequence of the template nucleic acid. 
	They both claim wherein each base of a nucleotide is labeled with a unique fluorophore relative to other bases.
They both claim wherein the polymerase enzyme is DNA polymerase.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,486,000. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for sequencing a nucleic acid template comprising:
providing a sequencing mixture comprising (i) a polymerase enzyme, (ii) a template nucleic acid, and (iii) a polymerase reagent solution having the components for carrying out template directed synthesis of a growing nucleic acid strand, and a plurality of types of nucleotide analogs; wherein each type of nucleotide analog has a labeled leaving group that is cleavable by the polymerase, and each type of nucleotide analog has a different label, wherein the labeled leaving group is cleaved upon polymerase-dependent binding of a respective nucleotide analog to the template strand;
carrying out nucleic acid synthesis such that a plurality of nucleotide analogs are added sequentially to the template whereby: a) a nucleotide analog associates with the polymerase, b) the nucleotide analog is incorporated on the template strand by the polymerase when the labeled leaving group on that nucleotide analog is cleaved by the polymerase, wherein the labeled leaving group is quenched by a requenching reaction; and
detecting light from the labels while nucleic acid synthesis is occurring, and using light detected, to determine a sequence of the template nucleic acid. 
	They both claim wherein each base of a nucleotide is labeled with a unique fluorophore relative to other bases.
They both claim wherein the polymerase enzyme is DNA polymerase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emig et al. US 2012/0034602 (hereinafter 'Emig') in view of Beechem et al. US 2012/0329042  (hereinafter 'Beechem').
Regarding claim 1, Emig teaches a method for sequencing a nucleic acid template (para [0031] "the invention provides methods of sequencing a DNA template.") comprising: providing a sequencing mixture comprising (i) a polymerase enzyme; (ii) a template nucleic acid, and (iii) a polymerase reagent solution having the components for carrying out template directed synthesis of a growing nucleic acid strand (para [0031] "a reaction mixture that includes the DNA template, a replication initiating moiety that complexes with or is integral to the template, one or more nucleotides and/or nucleotide analogs, and a recombinant polymerase of the invention", para [0112] "Polymerases of the invention, e.g., modified recombinant polymerases, are optionally used in combination with nucleotides and/or nucleotide analogs and nucleic acid templates ... to copy the template nucleic acid. That is, a mixture of the polymerase, nucleotides/analogs, and optionally other appropriate reagents, the template and a replication initiating moiety (e.g., primer) is reacted such that the polymerase synthesizes nucleic acid (e.g., extends the primer) in a template-dependent manner."), wherein said polymerase reagent solution includes a plurality of types of nucleotide analogs (para [0020] 'The composition comprising the recombinant polymerase can also include a nucleotide analog, e.g., a phosphate-labeled nucleotide analog. The analog optionally comprises a fluorophore."); wherein each type of nucleotide analog has a labeled leaving group that is cleavable by the polymerase, and each type of nucleotide analog has a different label,  wherein the labeled leaving group is cleaved upon polymerase-dependent binding of a respective nucleotide analog to the template strand (para [0149] "the fluorescently labeled nucleotides ... bear one or more fluorescent dye groups on a terminal phosphate moiety that is cleaved from the nucleotide upon incorporation. As a result, synthesized nucleic acids do not bear the build-up of fluorescent labels, as the labeled polyphosphate groups diffuse away from the complex following incorporation of the associated nucleotide"); carrying out nucleic acid synthesis such that a plurality of nucleotide analogs are added sequentially to the template (para [0112] "a mixture of the polymerase, nucleotides/analogs, and optionally other appropriate reagents, the template and a replication initiating moiety (e.g., primer) is reacted such that the polymerase synthesizes nucleic acid (e.g., extends the primer) in a template-dependent manner.") whereby: a) a nucleotide analog associates with the polymerase, b) the nucleotide analog is incorporated on the template strand by the polymerase when the labeled leaving group on that nucleotide analog is cleaved by the polymerase (para [0128] "the synthesis process begins with the binding of the primed nucleic acid template ... to the polymerase ... Nucleotide ... binding with the complex occurs ... the nucleotide is incorporated into the growing strand of the nucleic acid being synthesized. ... The polyphosphate component that is cleaved upon incorporation is released from the complex), wherein the labeled leaving group emits light upon cleavage (para [0109] "Optionally, the labeling groups incorporated into the analogs comprise optically detectable moieties, such as luminescent, chemiluminescent, fluorescent, fluorogenic", para [0116] 'The incorporation event is detected ... by virtue of release of the label group into the surrounding medium.... different labeling groups are used for each of the types of analogs, e.g., A, T, G or C", para [0114] "In general, label... release can be used to indicate the ... sequence of the template. Signaling from the incorporation can be the result of detecting labeling groups that are liberated from the incorporated analog ... where a bound label is quenched and a free label is not, release of a label group from the incorporated analog can give rise to a fluorescent signal." [emit light]). Emig further teaches polypeptides having quenchers (para [0082] A "polypeptide" is a polymer comprising two or more amino acid residues (e.g., a peptide or a protein). The polymer can additionally comprise non-amino acid elements such as labels, quenchers, blocking groups, or the like") and polymerase mixtures having various components (para [0112] "a mixture of the polymerase, nucleotides/analogs, and optionally other appropriate reagents").
Regarding claim 2, Emig, teach a method for sequencing a nucleic acid template, as discussed for claim 1. Emig further teaches that the nucleotide analog has been modified by a fluorophore attached to a terminal phosphate (para [0149] "the fluorescently labeled nucleotides ... bear one or more fluorescent dye groups on a terminal phosphate moiety").

However, Emig does not expressly recite a component for a requenching reaction and c) the labeled leaving group on the nucleotide analog is quenched by the requenching reaction; and detecting light from the labels while nucleic acid synthesis is occurring, and using light detected in the time between step b) when the labelled leaving group is cleaved, and step c) in which the labeled leaving group is quenched, to determine a sequence of the template nucleic acid. 

 	Beechem teaches the use of quenchers in single molecule sequencing for reducing background (para [0050] "methods can permit accurate base identification for single molecule sequencing reactions.", para [0055] "the polymerase catalyzes nucleotide incorporation ... where the polymerase incorporates a nucleotide having substituted phosphate groups, the cleavage product may include one or more substituted phosphate groups.", para [0029] "In some embodiments, the nucleotide comprises a label (e.g., reporter moiety)... the label can be in the form of a fluorescent dye attached to the terminal phosphate group”, para [0331] "Quenchers ... Typically, quenchers have an absorption spectrum with large extinction coefficients, however the quantum yield for quenchers is reduced, such that the quencher emits little to no light upon excitation. Quenching can be used to reduce the background fluorescence, thereby enhancing the signal-to-noise ratio ... In another aspect, the acceptor can be a non-fluorescent chromophore which absorbs the energy transferred from the donor and emits heat (e.g., the energy acceptor is a dark quencher"). 
Since Emig teaches providing polymers with quenchers, and polymerase mixtures containing various reagents, it would have been obvious to an artisan of ordinary skill to experiment with adding polymers/proteins having Beechem's background quenching activity for released, labeled pyrophosphates, such as to reduce the background fluorescence of released labeled polyphosphate fluorescence background during detection.  
The MPEP, at 2143.02, states that the prior art can be modified or combined to reject claims as obvious as long as there is a reasonable expectation of success. Therefore, for the above reasons, the invention as claimed is prima facie obvious over the cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        3 November 2022